UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6422


MICHAEL ANTHONY JONES,

                     Plaintiff - Appellant,

              v.

UNITED STATES; BOP AGENCY; CHARLES E. SAMUELS, JR., Director; J. F.
CARAWAY, Regional Director; C. EICHENLAUB, Regional Director; TERRY
O'BRIEN, Warden; W. ODOM, Associate Warden; DR. GREGORY S. MIMS, II,
Clinical Director; JAMIE HAMILTON, Hospital Administrator; C. LAFLUER,
Assistant Hospital Administrator,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, District Judge. (1:15-cv-00050-IMK-RWT)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Anthony Jones, Appellant Pro Se. Erin K. Reisenweber, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Anthony Jones seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing his federal civil rights and Federal

Tort Claims Act (FTCA) complaint. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on December 20, 2016. The

notice of appeal was filed, at the earliest, on March 27, 2017. * Because Jones failed to file

a timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                              2